                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION
                                No. 5:14-CR-00046-D-1


   UNITED STATES OF AMERICA

            V.
                                                                      ORDER
   MICHAEL JOSEPH PLOCAR


       UPON CONSIDERATION of Defendant's Motion to Modify the Conditions of

Supervised Release, the Motion is hereby GRANTED and the conditions of supervised release

are hereby modified such that Defendant is allowed to travel internationally to Germany from

November 1 through November 13, 2021. Defendant is directed to comply with all directives

from U.S. Probation with regard to providing specific information as to his travel itinerary.




       This the Jj_day of~'X----"...,~r----·' 2021.




                                                     H~N. JAMES C. DEVER III
                                                     U.S. DISTRICT JUDGE




         Case 5:14-cr-00046-D Document 58 Filed 07/29/21 Page 1 of 1
